DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 06/02/2022 has been entered. Claims 1, 7-9 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 01/05/2022.


Response to Arguments
Applicant’s amendments, filed on 06/02/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant’s arguments with respect to the ART REJECTIONS have been considered but are moot because the arguments do not apply to any of the previous rejected limitations.

Applicant's arguments, see Page 6, filed 06/02/2022, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “Claims 1, 7, and 8 are not directed to an abstract idea…the claims are not directed to mathematical concepts…the claims reflect and specifically recite an improvement to a technology/technical field…include additional elements that amount to significantly more than a judicial exception…do not recite computer elements used in their ordinary capacity to perform an abstract idea”. Examiner respectfully disagrees.
Examiner’s broadest reasonable interpretation of the claimed invention, in light of the specification, is generic computer structure being used as a tool to perform the generic computer function of data acquisition to facilitate a series of processing steps that generates a mathematical model (seismic image) via an abstract idea (Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation and/or Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  The guidance states limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system to:; at one or more computer processors); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receiving a field seismic dataset); or Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)).  Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. For evidence, see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984).  The rejections stand.  See updated rejections based on amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 7, 8 recites a migrated field seismic dataset representative of a subsurface volume of interest and a synthetic seismic dataset wherein the synthetic seismic dataset is generated with no or known attribute variation with angle or other spatial coordinates; applying post-migration data conditioning to the migrated field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the post-migration data conditioning; generating a matching filter between the synthetic migrated seismic dataset and the processed synthetic seismic dataset; and correcting the attribute distortion in the migrated field seismic dataset using the matching filter to generate a seismic image with amplitude recovery [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 9 recite(s) wherein the synthetic migrated seismic dataset is generated by: calculating a windowed spectrum of the migrated field seismic dataset; and generating a synthetic gather consisting of a set of events with the windowed spectrum and with zero residual moveout, wherein events in the set of events are equi-spaced in depth or time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system to:; at one or more computer processors);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receiving a migrated field seismic dataset and a synthetic seismic dataset); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. representative of a subsurface volume of interest). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. For evidence, see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CALDERON ET AL. (US 2018/0275302) (hereinafter “CALDERON”).

With respect to Claim 1, CALDERON teaches:
a. receiving, at one or more computer processors, a migrated field seismic dataset representative of a subsurface volume of interest and a synthetic seismic dataset wherein the synthetic seismic dataset is generated with no or known attribute variation with angle or other spatial coordinates (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); 
b. applying, via the one or more computer processors, post-migration data conditioning to the migrated field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the post-migration data conditioning (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); 
c. generating, via the one or more computer processors, a matching filter between the synthetic migrated seismic dataset and the processed synthetic seismic dataset (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); and 
d. correcting, via the one or more computer processors, the attribute distortion in the migrated field seismic dataset using the matching filter to generate a seismic image with amplitude recovery (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude).  

With respect to Claim 7, CALDERON teaches:
one or more processors (See Para 0028-0039; See Figs. 1, 2); 
memory (See Para 0028-0039; See Figs. 1, 2); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system to (See Para 0028-0039; See Figs. 1, 2):
a. receive, at the one or more processors, a migrated field seismic dataset representative of a subsurface volume of interest and a synthetic seismic dataset wherein the synthetic seismic dataset is generated with no or known attribute variation with angle or other spatial coordinates (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); 
b. apply, via the one or more processors, post-migration data conditioning to the migrated field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the post-migration data conditioning (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); 
c. generate, via the one or more computer processors, a matching filter between the synthetic migrated seismic dataset and the processed synthetic seismic dataset (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); and
d. correct, via the one or more processors, the attribute distortion in the migrated field seismic dataset using the matching filter to generate a seismic image with amplitude recovery (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude).  

With respect to Claim 8, CALDERON teaches:
one or more processors; memory (See Para 0028-0039; See Figs. 1, 2); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system to (See Para 0028-0039; See Figs. 1, 2):
a. receive, at the one or more processors, a migrated field seismic dataset representative of a subsurface volume of interest and a synthetic seismic dataset wherein the synthetic seismic dataset is generated with no or known attribute variation with angle or other spatial coordinates (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); 
b. apply, via the one or more processors, post-migration data conditioning to the migrated field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the post-migration data conditioning (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); 
c. generate, via the one or more computer processors, a matching filter between the synthetic migrated seismic dataset and the processed synthetic seismic dataset (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude); and
d. correct, via the one or more processors, the attribute distortion in the migrated field seismic dataset using the matching filter to generate a seismic image with amplitude recovery (See Para 0028-0039; See Figs. 1, 2; See Para 0032, 0036, 0048-0068 filter; See Para 0011, 0028, 0030 recovering amplitude).

With respect to Claim 9, CALDERON teaches:
wherein the synthetic migrated seismic dataset is generated by: 
a. calculating a windowed spectrum of the migrated field seismic dataset (See Para 0038 amplitude compensation processes…depth and offset, subsurface-offset, time shift, angle or any other horizontal spatial axis; See Para 0026 zero offset position); and 
b. generating a synthetic gather consisting of a set of events with the windowed spectrum and with zero residual moveout, wherein events in the set of events are equi-spaced in depth or time (See Para 0038 amplitude compensation processes…depth and offset, subsurface-offset, time shift, angle or any other horizontal spatial axis; See Para 0026 zero offset position).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864